DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/20/21 has been entered.  Claims 1-9 and 11-12 remain pending in the application, claim 10 has been canceled, and no new claims were added.  Applicant’s amendments to the claims have overcome the drawing objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 9/20/21.

Response to Arguments
The remarks found in the Response to Office Action filed 12/20/21 have been entered and fully considered but they are not persuasive in light of the new art found during a further search necessitated by the amendment of the claims.   A unit ‘configured to’ do something is not the same as a unit that does said thing.  

Examiner’s Note
When reading the preamble in the context of the entire claim, the recitation “that is wearable on a head of a user” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.   Should applicant amend the claim to make this a proper limitation, absent additional amendments the claim would still be rejected as a 103 under the references used in this rejection in view of ¶4 of the Tohda reference and col 1 lines 40-55 of Klug because they’re doing the same thing one is just attached to the car while the other is attached to the user.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tohda (US 2014/0368922).
Regarding Claim 1: Tohda teaches an electronic device (figs 1-3) comprising: a light source unit (231) disposed on a second optical axis parallel o a first optical axis formed when eyes of the user look straight ahead (see annotated fig 1 below and fig 3); a light source synthesis unit configured to make light emitted from the light source unit travel along the second optical axis (232); a fly lens separating the light passing through the light source synthesis unit (235); a light source condenser unit configured to condense the light separated from the fly eye lens (237); a reflection unit disposed between the light source synthesis unit and the light source condenser unit and configured to reflect light incident from the light source synthesis unit to the light source condenser unit (236); a polarization unit configured to polarize the light incident from the light source condenser unit (239); and a light projection unit (300) configured to project the light passing through the polarization unit onto a display unit (400 in fig 1), wherein the light source synthesis unit is disposed along the second optical axis (fig 3).  
Regarding Claim 2: Tohda discloses the invention as described in Claim 1 and further teaches wherein the light source unit includes at least one out of red, green, and blue light source chips respectively (¶45). 

    PNG
    media_image1.png
    600
    753
    media_image1.png
    Greyscale

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tohda (US 2014/0368922) in view of Klug (US 11,119,324), previously cited. 
Regarding Claim 3: Tohda discloses the invention as described in Claim 2 but does not specifically teach wherein the arrangement of the RGB light source chips in the light source unit is changed depending on a size of each light source chip and a light wavelength and amount of light of each light source chip. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Tohda with an arrangement of the RGB light source chips in the light source unit that changes depending on a size of each light source chip and a light wavelength and amount of light of each light source chip with a reasonable expectation of success as a design choice because each color can be used to convert to additional desired colors (See Klug, col 20 lines 25-46).
Regarding Claim 4: Tohda discloses the invention as described in Claim 2 but does not specifically teach the light source chop including light emitting diodes (LED).  However, in a similar field of endeavor, Klug teaches wherein the light source chip is formed of light emitting diode (col 20 lines 25-30). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Tohda with the LED of Klug for the purpose of reducing size and weight (col 15 lines 25-34) since LEDs are a known light source option in the art.


Allowable Subject Matter
Claims 5-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches an electronic device with a light source, synthesis unit, fly eye lens, condenser unit, reflection unit, polarization unit, and projection unit as described in Claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 5, 7, and 9 including the synthesis unit including at least one C-type lens, the light source condenser unit including at least one I-type lens, or the light projection unit including a freeform prism projection lens, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/11/21